Title: To John Adams from John Foncin, 12 October 1800
From: Foncin, John
To: Adams, John



Fort independance on Castle Island. october 12th: 1800.

John Foncin appointed at first Engineer at Baltimore, and newly at Boston, presents to the President of the united States his most respectful thanks; happy, if by his fidelity, and his constant endeavours to perform his duty, he may deserve the continuation of Such a favor; happy again if during many years, he may consider and admire the high influence of the Virtues of the President, who by his great Character, as well as by his conspicuous rank commands a profound and universal respect.

Foncin